Citation Nr: 0303111	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  98-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from November 1970 to November 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  This case was remanded in August 2000.  
During this time the veteran relocated to Orlando, Florida 
and his claims file was transferred to the RO in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran was born in October 1951, and has a high 
school education.

2.  The veteran's occupational experience includes work in 
construction; he is currently working as a plumber.

3.  The veteran's disabilities include the post operative 
residuals of a fixed fracture of the proximal femoral 
diathesis in the subtrochanteric area, evaluated as 30 
percent disabling and major depression, evaluated as 10 
percent disabling.

4.  The manifestations of the veteran's disabilities are not 
so severe as to preclude gainful employment consistent with 
his age, education, and occupational experience.


CONCLUSION OF LAW

The veteran is less than 100 percent disabled and he is not 
unemployable by reason of permanent and total disability.  
38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.17 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that symptoms of his service-connected 
psychiatric disorder warrant an increased disability 
evaluation.  He also asserts that he should be granted 
pension benefits, as he is unable to work as a result of his 
disabilities. 

To establish eligibility for pension purposes, it is 
necessary that the evidence demonstrate permanent disability 
of sufficient severity as to render the veteran unable to 
secure and maintain substantially gainful employment 
consistent with his age, education and work experience.  
Unemployment does not, in and by itself, constitute 
eligibility for pension purposes.

The U.S. Court of Appeals for Veterans Claims (Court), has 
held that VA adjudicators, when considering a claim for 
entitlement to nonservice-connected pension benefits, must 
consider whether the veteran is unemployable as a result of a 
lifetime disability, i.e., an "objective" standard, or if 
the veteran is not unemployable, whether there exists a 
lifetime disability which would render it impossible for an 
average person to follow a substantially gainful occupation, 
i.e., a "subjective" standard.  38 U.S.C.A. §§ 1502(a)(1), 
1521(a); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17.  See 
also Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

The clinical evidence discussed below has led the RO to find 
that the veteran is not permanently and totally disabled for 
pension purposes.  The veteran was born in October 1951.  He 
is, therefore, now 52 years old.  He has a high school 
education and occupational experience in construction.  VA 
outpatient records reflect that he is currently working as a 
plumber.  The veteran's disabilities include the post 
operative residuals of a fixed fracture of the proximal 
femoral diathesis in the subtrochanteric area, evaluated as 
30 percent disabling and major depression, evaluated as 10 
percent disabling by the RO.

The Board will now examine the appropriateness of the rating 
assigned to each disorder.  The general rating criteria for 
malunion of either femur provides that a 10 percent rating is 
warranted when the disability results in slight knee or hip 
disability.  A 20 percent evaluation requires that the 
malunion produce moderate knee or hip disability.  A 30 
percent evaluation requires that the malunion produce marked 
knee or hip disability.  38 C.F.R. Part 4, Diagnostic Code 
5255.

Here, it is shown that the veteran manifestations do not 
exceed a 30 percent rating, as there is no evidence of 
manifestations indicating more than marked knee or hip 
disability.  A November 1997 VA examination report shows that 
the veteran reported that 3 months previously in August 1997, 
he sustained a fracture of the left femur.  He underwent open 
reduction and internal fixation with metal and screws.  At 
the time of examination, it was noted that he limped, 
exhibited a loss of balance and walked with a cane.  
Otherwise, his musculoskeletal system was normal.  

VA outpatient records dated in April 2000 relate that the 
veteran requested a work release form.  He denied any 
shoulder, hip, or back pain.  On evaluation, he had full 
range of motion of all upper and lower extremities.

As the medical evidence does not show any limitation of 
motion, or limitation of abduction of the left thigh, or 
malunion of the left femur, the evidence does not approximate 
any applicable criteria for a higher rating.  38 C.F.R. 
§ 4.7.  The Board has considered pain-related functional 
impairment as set forth in the DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the most recent medical records and 
reports do not reflect objective evidence of pain nor do they 
show that the veteran made such complaints.  It appears that 
the veteran's left femur fracture healed properly and there 
are no lingering effects.  There was no evidence of atrophy, 
redness, heat, etc.  The Board concludes that a higher rating 
is not warranted due to pain alone.

The veteran's major depression was evaluated under the 
General Rating Formula for Mental Disorders, which provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.

The veteran underwent VA psychological examination in 
November 1997.  The veteran reported that several months 
previously he was assisting friends in building a home; 
however, while clearing tree branches he fell and fractured 
his left femur.  He indicated that he was previously employed 
with the city of New York but due to the change in 
administration, the program was eliminated and he had been 
collecting unemployment since then.  The veteran also 
reported some impairment in relationships.  He referred to 
having 3 children from 3 different women.  He reported that 
in the past he drank alcohol daily.  The examiner stated that 
the veteran was manipulative in his behavior and referred 
feelings of anger and frustration.  He had an overwhelming 
sensation of negativism and projected his problems and 
failures on others or outside circumstances.  

On mental status evaluation, the veteran was described as 
casually groomed, in full contact with reality and fully 
aware of the interview.  His answers were relevant and 
coherent.  His affect was adequate and his mood was somewhat 
depressed.  He was oriented in all spheres.  His memory was 
maintained and his intellectual functioning was average.  His 
judgment was fair and his insight was very poor.  The 
examiner commented that there was a tendency toward substance 
abuse and depression (which was present) in patients with 
personality disorders.  The diagnoses included substance use 
disorder, alcohol dependence, in alleged remission, 
depression, not otherwise specified, and borderline 
personality disorder with strong dependent features.  The 
Global Assessment of Functioning (GAF) scores were 60-65.

VA outpatient records dated between December 1999 and March 
2002 show that the veteran received outpatient psychiatric 
treatment.  These records indicate that the veteran was 
unemployed at times.  The record shows that during this time 
period there were episodes of exacerbation of his psychiatric 
disorder.  In November 2000, it was noted that the veteran 
was living with his ex-spouse.  She reported that he was not 
compliant with his medication regime and became a little 
violent.  His medication was mailed to him.  In January 2001, 
the veteran reportedly was worried that he would be jailed 
for failure to produce a driver's license.  On examination, 
he was described as well groomed, alert, pleasant, and 
cooperative.  His speech was normal; he had good eye contact; 
his judgment and insight were intact; his memory and 
concentration were intact; and his thought processes were 
logical and relevant.  There was no suicidal ideation, 
homicidal ideation, psychomotor retardation, psychomotor 
agitation, or psychotic features.  These findings were also 
reflected in his March 2002 examination.  At that time, the 
veteran reported that he had been imprisoned for 39 days.  
The veteran also noted that he had been without his 
medication since May of that year and he felt better.  He was 
working and making good money as a plumber.

Although there is evidence of depression and anxiety, these 
factors, alone, do not more nearly approximate the criteria 
for a 30 percent rating or higher.  38 C.F.R. § 4.7.  While 
there is reported evidence of depressed moods and anxiety, it 
is not shown that these manifestations have led to an 
inability to perform his occupational tasks.  Still further, 
a 10 percent evaluation takes into consideration increased 
symptoms during periods of significant stress.  In reviewing 
the record it is noted that the VA examiners have assigned 
the GAF score from 60-68 with the most recent being between 
65and 68.  A GAF between 61 and 70 is indicative of some mild 
impairment (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationship.  See DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition) at 44-47.  A 10 percent disability 
rating reflects the existence of mild psychiatric symptoms.  

In summary, the evidence indicates that the veteran is able 
to function independently, appropriately, and effectively.  
Such manifestations as suspiciousness, memory loss or weekly 
panic attacks have not been described at any examination.  
Such a picture belies a conclusion that the veteran is unable 
to establish and maintain effective relationships consistent 
with that contemplated by a higher rating.

In regard to his alcohol dependence, as noted, the VA 
examination outpatient records show a past history of alcohol 
abuse.  It should be noted that pension is not payable for 
disability resulting from willful misconduct.  38 U.S.C.A. § 
1521(a). Alcohol abuse will be considered the result of 
willful misconduct.  See 38 C.F.R. § 3.301(c)(2).  
Accordingly pension is not payable for impairment caused by 
the veteran's alcohol abuse.

In light of the above findings, it is evident that the 
veteran does not have a single disability that is totally 
disabling.  After using the combined rating schedule set 
forth at 38 C.F.R. § 4.25, the veteran's disabilities are not 
more than 40 percent disabling.  Therefore, the veteran does 
not objectively warrant a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 1502(a)(1); 
38 C.F.R. § 4.16.

The "subjective" standard for pension eligibility is also 
for consideration.  In this respect, 38 C.F.R. § 3.321(b)(2) 
provides that pension may be granted "where the evidence of 
record establishes that an applicant for pension who is 
basically eligible fails to meet the disability requirements 
based on the percentage standards of the rating schedule, but 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors."

The veteran contends that his disabilities collectively 
inhibit his ability to work.  The Board acknowledges that he 
has definite symptoms associated with his disorders; however, 
it is not shown how the associated manifestations of these 
disorders would significantly impair him in his occupation in 
construction.  The Board does not find that these 
manifestations are so debilitating as to cause total 
disability.  The veteran is not shown to require frequent 
hospitalization or an inordinate amount of medication or 
treatment for his disorders.  In addition, the record does 
not contain a medical opinion that relates that the veteran's 
employment is affected by any of the listed disorders.  
Furthermore, the disorders would not preclude many types of 
employment, which the veteran would otherwise be able to 
perform and maintain, given his age, education, and 
occupational experience.  Moreover, as noted in the medical 
records, it appears that the veteran is currently working.  
Based on the foregoing, the Board concludes that the 
preponderance of the evidence does not show that the 
veteran's disabilities, when evaluated in association with 
his educational attainment, occupational background, and age, 
preclude all kinds of substantially gainful employment.  
Accordingly, the veteran is not entitled to a permanent and 
total disability rating for pension purposes and his claim 
for that benefit is denied.



VCAA consideration

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by a statement of the case, Board remand, a September 
2001 letter, May 2002 letter, and an August 2002 supplemental 
statement of the case.  In particular, the September 2001 and 
May 2002 letters notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  These documents 
further advised the veteran that it was his responsibility to 
either send medical treatment records from any private 
physicians regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  Thus, VA's duty to notify has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims has been collected for review.  The Board 
in August 2000 requested additional development including VA 
examination and opinion.  However, the veteran failed to 
respond to repeated request for information regarding his 
claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

